UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

~ VW AFFIRMATION

WILLIAM HARDEE, 19 Mag. 10756
a/k/a “Migo,”
Defendant.

 

 

STATE OF NEW YORK )
COUNTY OF WESTCHESTER 288.
SOUTHERN DISTRICT OF NEW YORK )

BENJAMIN GIANFORTI, under penalty of perjury, hereby affirms as follows:

1. I am an Assistant United States Attorney in the Southern District of New York. I
submit this affirmation in support of an application for an initial order of continuance of the time
within which an indictment or information would otherwise have to be filed, pursuant to 18 U.S.C.
§ 3161(b)(7)(A).

WILLIAM HARDEE, a/k/a “Migo,” the defendant, was charged with violations of 21
U.S.C. § 841(a)(1) in a complaint dated November 15, 2019. The defendant was presented before
Magistrate Judith C. McCarthy on November 26, 2019, and the defendant was detained.

James Kousouros, Esq., attorney for the defendant, has since been engaging in preliminary
discussions with the Government concerning a possible disposition of this case without trial, and
those discussions are ongoing. The Government hereby requests that a continuance of 28 days be
granted, during which time we may pursue further discussions.

2. On December 17, 2019, Mr. Kousouros, counsel for the defendant, agreed by

electronic mail on behalf of the defendant that the requested continuance of 28 days is appropriate

in these circumstances.

 
3. For the reasons stated above, the ends of justice served by the granting of the
continuance requested outweigh the best interests of the public and defendant in a speedy trial.

4, Pursuant to Title 28, United States Code, Section 1746, I declare under penalties of

perjury that the foregoing is true and correct.

BE as ; 5 GIANFORTI

Assistant United States Attorney

Executed on December 17, 2019.
UNITED STATES DISTRICT COURT
SOUTHERN DISTR. C

 

 

 

 

 

 

a GE Sess YS. BERMAN —

 

 
